ACCEPTED
                                                                             03-14-00716-CV
                                                                                    3771469
                                                                   THIRD COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                        1/14/2015 3:52:39 PM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK
                            NO. 03-14-00716-CV

                                                             FILED IN
                                                      3rd COURT OF APPEALS
            IN THE THIRD COURT OF APPEALS OF         TEXASAUSTIN, TEXAS
                                                      1/14/2015 3:52:39 PM
                                                        JEFFREY D. KYLE
                                Janos Farkas,                 Clerk

                                  Appellant
                                     v.
                        Wells Fargo Bank, N.A. and
                   Brice Vander Linden & Wernick, P.C.
                                 Appellees


               APPEAL FROM THE 201st DISTRICT COURT
                      TRAVIS COUNTY, TEXAS
              TRIAL COURT CAUSE NO. D-1-GN-11-003692

APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                FILE APPELLANT’S BRIEF


William D. Davis
Bar No. 00796444
DAVIS & ASSOCIATES
P.O. Box 1093
Dripping Springs, Texas 78620
(512) 858-9910 (TEL)
(512) 858-2357 (FAX)
bdavis@capital-ip.com

ATTORNEY FOR APPELLANT JANOS FARKAS
               APPELLANT’S UNOPPOSED MOTION
       FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

Appellant, Janos Farkas, pursuant to TEX. R. APP. P. 10, TEX. R. APP. P. 5, and

Third Court of Appeals Local Rules and procedures, respectfully asks the Court to

extend the time to file Appellant’s Brief. In support, Appellant Farkas shows as

follows:

1.   This appeal is from an Order entered on October 13, 2014 in Cause No. D-1-

     GN-11-003692, in the 201st District Court, Travis County, Texas.

2.   Appellant perfected this appeal on November 10, 2014, by filing the Notice of

     Appeal and payment of applicable fees.

3.   Appellant’s Brief was due January 14, 2015.

4.   Appellant is requesting an extension of thirty (30) days, until February 13,

     2015, to file his brief.

5.   Appellant’s counsel, the undersigned, is currently dealing with numerous

     cases for Appellant Farkas as well as other clients.

6.   This is Appellant Farkas’ first request for an extension. This request is not for

     the purpose to delay, but to ensure the client is adequately represented.

7.   The undersigned has conferred with Mr. David Foster (counsel for Appellee

     Wells Fargo Bank, N.A.), who informed him that Appellee Wells Fargo Bank,

     N.A. is unopposed to this motion.



APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME                                  1
TO FILE APPELLANT’S BRIEF, CAUSE NO. 03-14-00716-CV
8.   The undersigned has conferred with Mr. Sammy Hooda (counsel for appellee

     Brice Vander Linden & Wernick, P.C. n/k/a Buckley Madole, P.C.), who

     informed him that appellee Brice Vander Linden & Wernick, P.C. is

     unopposed to this motion.

9.   Appellant Farkas respectfully requests an extension of thirty (30) days, until

     February 13, 2015, to file Appellant’s Brief.

                        CERTIFICATE OF CONFERENCE
I certify that I conferred with David Foster, counsel for appellee Wells Fargo Bank,
N.A. on January 14, 2015 and that he indicated that appellee Wells Fargo Bank,
N.A. is unopposed to this motion. I certify that I conferred with Sammy Hooda,
counsel for appellee Brice Vander Linden & Wernick, P.C. n/k/a Buckley Madole,
P.C. on January 14, 2015 and that he indicated that appellee Brice Vander Linden
& Wernick, P.C. is unopposed to this motion.
                                             /s/ William D. Davis
                                             William D. Davis

                          CERTIFICATE OF SERVICE
I certify that a true and correct copy of the foregoing Motion was served by the
Court’s online filing system and as indicated below on January 14, 2015:

Attorneys for Defendant Wells Fargo
B. David L. Foster
LOCKE LORD, LLP
600 Congress Ave., Suite 2200
Austin, Texas 78701

Attorney for Defendant Brice Vander Linden & Wernick, P.C.
Luke Madole
BUCKLEY MADOLE, P.C.
9441 LBJ Freeway, Suite 250
Dallas, Texas 75243

                                             /s/ William D. Davis
                                             William D. Davis
APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME                                2
TO FILE APPELLANT’S BRIEF, CAUSE NO. 03-14-00716-CV